DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive. A new title is required that is clearly indicative of the invention to which the claims are directed.
The following title is suggested: LOAD RELOCATION IN A COMMUNICATIONS NETWORK

Response to Arguments
Applicant’s arguments, see page 9, filed 10/15/2021, with respect to claims 1-20 have been fully considered and are persuasive.  The objection of claims 1-20 has been withdrawn. 
Applicant’s arguments, see page 9, filed 10/15/2021, with respect to claims 1-20 have been fully considered and are persuasive.  The 35 U.S.C. 112(b) rejection of claims 1-20 has been withdrawn. 
Applicant’s arguments, see page 9, filed 10/15/2021, with respect to claims 15-20 have been fully considered and are persuasive.  The 35 U.S.C. 101 rejection of claims 15-20 has been withdrawn. 
Applicant's arguments, see pages 9-10, filed 10/15/2021, with respect to the 35 U.S.C. §102(a)(1) and 35 U.S.C. §103 rejections have been fully considered but they are not persuasive.
Regarding amended independent claim 1, applicant argues that “Amended independent claim 1 recites, in part, "wherein the original access management entity being unable to continue to provide service for a user equipment (UE) causes the access network entity to obtain the identifier of the original access management entity from stored context and send a message of the UE to the target access 
In response to the applicant’s argument, examiner respectfully disagrees with the argument above. 
Qian discloses each MME provides its identity to the eNodeBs during the S1 AP Setup procedure and the eNodeB uses the stored MME identifiers during the UE connection setup procedure (Qian, paragraph [0074]). Qian also discloses example use cases of the example implementations (Qian, Figure 6, paragraphs [0054]-[0062]) includes: Taking a node out of service. During a maintenance procedure that removed a node from the pool, the operator can choose to selectively decide to where the UEs shall be relocated (Qian, paragraphs [0027]-[0031]). 
In particular, Qian discloses wherein the original access management entity being unable to continue to provide service for a user equipment (UE) [see para. 31; in the example use case “Taking a node out of service”, the source MME is unable to continue to provide service for a UE. See Fig. 6, step 600, para. 55; operator issues command to move a number of UEs from source MME to target MME when the source MME is out of service] causes the access network entity to obtain the identifier of the original access management entity from stored context [see para. 74; each MME provides its identity to the eNodeBs during the S1 AP Setup procedure and the eNodeB uses the stored MME identifiers during the UE connection setup procedure] and send a message of the UE to the target access management entity corresponding to the identifier of the original access management entity [see Fig. 6, step 605, para. 59-60; route the message from the UE to the target MME, corresponding to the GUTI. Note that the GUTI includes the identifier of the source MME (M-TMSI)].
In view of the above response, Qian does teach, suggest, or disclose the above recited features of independent claim 1, as amended.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1, 4-6, 8, 11, 15, 18-19, and 21-33 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1, lines 8-9, recites “the access network entity to obtain the identifier of the original access management entity from stored context”. It is unclear whether “context” is referring to which entity (original access management, target access management, access network, or UE) and it is also unclear which entity (original access management, target access management, access network, or UE) is storing the context. For the purpose of examination, examiner will interpret the claim as best understood.
Claim 5, line 4, recites “a context of the UE”. It is unclear whether or not it is referring to “stored context” in claim 1. For the purpose of examination, examiner will interpret the claim as best understood.
Claim 8, lines 10-11, recites “obtaining, by the access network entity from stored context, the identifier of the original access management entity”. It is unclear whether “context” is referring to which entity (original access management, target access management, access network, or UE) and it is also unclear which entity (original access management, target access management, access network, or UE) is storing the context. For the purpose of examination, examiner will interpret the claim as best understood.
Claim 11, line 3, recites “a to-be-updated context of the UE”. It is unclear whether or not it is referring to “stored context” in claim 8. For the purpose of examination, examiner will interpret the claim as best understood.
Claim 15 recites the limitation "the stored context" in line 15.  There is insufficient antecedent basis for this limitation in the claim. For the purpose of examination, examiner will interpret the claim as best understood.
Claim 15, lines 14-15, recites “obtain the identifier of the original access management entity from the stored context”. It is unclear whether “context” is referring to which entity (original access management, target access management, access network, or UE) and it is also unclear which entity (original access management, target access management, access network, or UE) is storing the context. For the purpose of examination, examiner will interpret the claim as best understood.
Claim 18, line 4, recites “a context of the UE”. It is unclear whether or not it is referring to “the stored context” in claim 15. For the purpose of examination, examiner will interpret the claim as best understood.
Claim 18, line 5, recites “the context”. It is unclear whether or not it is referring to a) “a context of the UE” in line 4, or b) “the stored context” in claim 15. For the purpose of examination, examiner will interpret the claim as best understood.
Claim 24, line 3, recites “stored context”. It is unclear whether or not it is referring to “stored context” in claim 1. For the purpose of examination, examiner will interpret the claim as best understood.
Claim 30, lines 9-10, recites “obtain, from stored context, the identifier of the original access management entity”. It is unclear whether “context” is referring to which entity (original access management, target access management, access network, or UE) and it is also unclear which entity (original access management, target access management, access network, or UE) is storing the context. For the purpose of examination, examiner will interpret the claim as best understood.
Claims 4, 6, 19, 21-23, 25-29, and 31-33 are also rejected since they are depended on the rejected claims set forth above.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 8, 15, 22-24, 26-27, 29-30, and 32-33 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by QIAN et al. (US 2016/0088518 A1, hereinafter “QIAN”).

Regarding claim 1, QIAN discloses a load relocation method [see Fig. 2, 6, 13, para. 38-41, 54-62; a load balance method], comprising: 
determining, by an original access management entity, a target access management entity [see Fig. 2, 6, para. 39, 56; determining, by a source MME, a target MME (by assigning the MME code of the target MME)]; and 
sending, by the original access management entity to an access network entity, an identifier of the original access management entity and an address of the target access management entity [see Fig. 6, step 601, para. 56; sending, by the source MME to the RAN, GUTI including an identifier of the source MME (M-TMSI) and an identifier of the target MME (MME code of the target MME); also see Fig. 3(b), para. 44, GUTI; Fig. 11(b), para. 72, M-TMSI number range and the source MME code], wherein the original access management entity being unable to continue to provide service for a user equipment (UE) [see para. 27-31; in the example use case “Taking a node out of service”, the source MME is unable to continue to provide service for a UE. See Fig. 6, step 600, para. 55; operator issues command to move a number of UEs from source MME to target MME when the source MME is out of service] causes the access network entity to obtain the identifier of the original access management entity from stored context [see para. 74; each MME provides its identity to the eNodeBs during the S1 AP Setup procedure and the eNodeB uses the stored MME identifiers during the UE connection setup procedure] and send a message of the UE to the target access management entity corresponding to the identifier of the original access management entity [see Fig. 6, step 605, para. 59-60; route the message from the UE to the target MME, corresponding to the GUTI. Note that the GUTI includes the identifier of the source MME (M-TMSI)].

Regarding claim 8, QIAN discloses a load relocation method [see Fig. 2, 6, 13, para. 38-41, 54-62; a load balance method], comprising: 
receiving, by an access network entity from an original access management entity, an identifier of the original access management entity and an address of a target access management entity [see Fig. 6, step 601, para. 56; receiving, by the RAN from a source MME, GUTI including an identifier of the source MME (M-TMSI) and an identifier of the target MME (MME code of the target MME); also see Fig. 3(b), para. 44, GUTI; Fig. 11(b), para. 72, M-TMSI number range and the source MME code that are sent by the source MME]; 
in response to the original access management entity being unable to continue to provide service for a user equipment (UE) [see para. 27-31; in the example use case “Taking a node out of service”, the source MME is unable to continue to provide service for a UE. See Fig. 6, step 600, para. 55; operator issues command to move a number of UEs from source MME to target MME when the source MME is out of service], obtaining, by the access network entity from stored context, the identifier of the original access management entity [see para. 74; each MME provides its identity to the eNodeBs during the S1 AP Setup procedure and the eNodeB uses the stored MME identifiers during the UE connection setup procedure]; and 
sending, by the access network entity, a message of the UE to the target access management entity corresponding to the identifier of the original access management entity [see Fig. 6, step 605, para. 59-60; route the message from the UE to the target MME, corresponding to the GUTI. Note that the GUTI includes the identifier of the source MME (M-TMSI)].

Regarding claim 15, QIAN discloses a system [see Fig. 2, 6, 13, para. 38-41, 54-62; a load balance system], comprising: 
a first device [see Fig. 2, 6, para. 39, 56; a source MME]; and
a second device [see Fig. 2, 6, 9, para. 60, 68; a RAN],
wherein the first device comprises an original access management entity [see Fig. 2, 6, para. 39, 56; a source MME] configured to:
determine a target access management entity [see Fig. 6, step 601, para. 56; determine a target MME by assigning the MME code of the target MME; also see para. 39]; and 
send, to an access network entity, an identifier of the original access management entity and an identifier of the target access management entity [see Fig. 6, step 601, para. 56; send, to the RAN, GUTI including an identifier of the source MME (M-TMSI) and an identifier of the target MME (MME code of the target MME); also see Fig. 3(b), para. 44, GUTI; Fig. 11(b), para. 72, M-TMSI number range and the source MME code]; 
wherein the second device comprises the access network entity [see Fig. 2, 6, para. 60; the RAN] configured to: 
in response to the original access management entity being unable to continue to provide service for a user equipment (UE) [see para. 27-31; in the example use case “Taking a node out of service”, the source MME is unable to continue to provide service for a UE. See Fig. 6, step 600, para. 55; operator issues command to move a number of UEs from source MME to target MME when the source MME is out of service], obtain the identifier of the original access management entity from the stored context [see para. 74; each MME provides its identity to the eNodeBs during the S1 AP Setup procedure and the eNodeB uses the stored MME identifiers during the UE connection setup procedure]; and 
send a message of the UE to the target access management entity corresponding to the identifier of the original access management entity [see Fig. 6, step 605, para. 59-60; route the message from the UE to the target MME, corresponding to the GUTI. Note that the GUTI includes the identifier of the source MME (M-TMSI)].

Regarding claim 30, QIAN discloses an access network entity [see Fig. 2, 6, 9, para. 68-70; a RAN], comprising: 
at least one processor [see Fig. 9, para. 68-70; CPU 901]; and 
a non-transitory computer-readable storage medium coupled to the at least one processor and configured to store instructions for execution by the at least one processor [see Fig. 9, para. 68-70; memory 905 coupled to the CPU 901 and configured to store instructions for execution by the CPU 901], wherein the instructions, when executed, cause the access network entity to: 
receive, from an original access management entity, an identifier of the original access management entity and an address of the target access management entity [see Fig. 6, step 601, para. 56; receive, from a source MME, GUTI including an identifier of the source MME (M-TMSI) and an identifier of the target MME (MME code of the target MME); also see Fig. 3(b), para. 44, GUTI; Fig. 11(b), para. 72, M-TMSI number range and the source MME code that are sent by the source MME]; 
in response to the original access management entity being unable to continue to provide service for a user equipment (UE) [see para. 27-31; in the example use case “Taking a node out of service”, the source MME is unable to continue to provide service for a UE. See Fig. 6, step 600, para. 55; operator issues command to move a number of UEs from source MME to target MME when the source MME is out of service], obtain, from stored context, the identifier of the original access management entity [see para. 74; each MME provides its identity to the eNodeBs during the S1 AP Setup procedure and the eNodeB uses the stored MME identifiers during the UE connection setup procedure]; and 
send a message of the UE to the target access management entity corresponding to the identifier of the original access management entity [see Fig. 6, step 605, para. 59-60; route the message from the UE to the target MME, corresponding to the GUTI. Note that the GUTI includes the identifier of the source MME (M-TMSI)].

Regarding claims 22, 26, and 32, QIAN discloses wherein the message of the UE is a message addressed to the UE [see Fig. 6, steps 604-605, para. 59-60; the message is routed by the RAN from the UE to the target MME].

Regarding claims 23, 27, 29, and 33, QIAN discloses wherein the address of the target access management entity is the address of the target access management entity with respect to the access network entity [see para. 39, 56, 60; the MME code of the target MME is the address of the target MME with respect to the RAN].

Regarding claim 24, QIAN discloses obtaining, by the access network entity, the identifier of the original access management entity from stored context [see para. 74; each MME provides its identity to the eNodeBs during the S1 AP Setup procedure and the eNodeB uses the stored MME identifiers during the UE connection setup procedure] in case that the original access management entity is unable to continue to provide service for the user equipment [see para. 27-31; in the example use case “Taking a node out of service”, the source MME is unable to continue to provide service for a UE. See Fig. 6, step 600, para. 55; operator issues command to move a number of UEs from source MME to target MME when the source MME is out of service]; and 
sending, by the access network entity, the message of the UE to the target access management entity corresponding to the identifier of the original access management entity [see Fig. 6, step 605, para. 59-60; the RAN routes the message from the UE to the target MME, corresponding to the GUTI. Note that the GUTI includes the identifier of the source MME (M-TMSI)].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 5 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over QIAN in view of Zhang et al. (US 2017/0311150 A1, hereinafter “Zhang”).

Regarding claims 5 and 18, QIAN does not explicitly disclose wherein the original access management entity is further configured to send a context of the UE to the target access management entity, wherein the target access management entity serves the UE based on the context.
However, Zhang teaches sending, by the original access management entity, a context of the UE to the target access management entity, wherein the target access management entity serves the UE based on the context [see Fig. 14, steps S1428-S1432, para. 110-112; sending, by MME-A, context response to MME-B, so that MME-B serves the UE based on the context information of the UE].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide “sending, by the original access management entity, a context of the UE to the target access management entity, wherein the target access management entity serves the UE based on the context”, as taught by Zhang, into the system of QIAN so that the user can be unloaded to the other specified MME [see Zhang, para. 150].

Claims 21, 25, 28, and 31 are rejected under 35 U.S.C. 103 as being unpatentable over QIAN in view of Lee et al. (US 2018/0270666 A1, hereinafter “Lee”).

Regarding claims 21, 25, 28, and 31, QIAN does not explicitly disclose wherein the identifier of the original access management entity is a fully qualified domain name (FQDN) or a globally unique Access and Mobility Management Function (AMF) identifier (GUAMI).
However, Lee teaches an identifier of the original access management entity is a globally unique Access and Mobility Management Function (AMF) identifier [see para. 123-124].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide “an identifier of the original access management entity is a globally unique Access and Mobility Management Function (AMF) identifier”, as taught by Lee, into the system of QIAN so that it would maintain privacy during network access [see Lee, para. 123].

Allowable Subject Matter
Claims 4 and 6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 11 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b), set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN T LE whose telephone number is (571)270-5615.  The examiner can normally be reached on M-F 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, IAN MOORE can be reached on 571-232-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN T LE/
Examiner, Art Unit 2469
/Ian N Moore/Supervisory Patent Examiner, Art Unit 2469